DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species BRCA1, P16, p53, IGFBP-1 and VEGF R3/Flt-4) for claim 10 in the reply filed on 5/26/2021 is acknowledged.
Claims 1-13 are pending and under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Kamei (US 20150253320; IDS reference).

The current invention directs to using a two-phase system (ATPs) in concentrating analyst from biological samples for subsequent assay. The detection analytes can be used for diagnosis of a disease or a condition of a subject. 

Kamei teaches using a two-phase system having a porous material embedded with components of an aqueous the two-phase system, wherein the components form two phases solution when an aqueous solution travels through the porous material so that one phase solution travels faster than the other phase solution followed by allowing said porous material to wick the sample solution, 

With regard to claim 2, Kamei teaches using paper, fiber-glass or polymer foam pad for the two phase system (see section 0012; 0343).

With regard to claim 3, the two phase system includes polymers, salts and surfactants (see section 0009, 0015, 0266, 0282).

With regard to claim 4, the polymers used include polyethylene glycol, dextran, or polypropylene.. (See section 0266 and 0282 or claim 149). 

With regard to claim 5, the salts used include chaotropic salts, ammonium sulfate, anion of phosphate, sulfate, nitrate, citrate.. (see section 0142).

With regard to claim 6, the surfactant used include Triton-X or nonionic surfactant, Igepal CA-630 and Nonidet P-40 (see section 0138).

With regard to claim 7, the biological samples applicable to Kamei’s system include serum, blood, plasma, fecal matters (See section 0017).

With regard to claim 8-9, the target biomarkers include nucleic acids, proteins, lipids and carbohydrates (See section 0017, 0202-0203).

With regard to claim 11, the two phase system can increase concentration of analyte up to 100-fold (See section 0506-507 and 0528).

With regard to claim 12, the system can be used to detect cancer (See section 0248). 

With regard to claim 13, the assay disclosed by Kamei includes ELISA, quantum dots (blotting procedure)(See section 0004 and 0213). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei, as applied to claims 1-9 and 11-13 above, and further in view of Mor (US 7666583) and Bader (US 20090192111).

Kamei reference has been discussed above and the two phase system can be applied for diagnosing disease, including cancer (see above). 
However, Kamei reference is silent in using biomarker insulin-like growth factor binding protein 1 (IGFBP-1), vascular endothelial growth factor R3 (VEGF R3), BRCA1, P16 and p53 for detection of ovarian cancer in women. 


Similarly, Bader disclose a panel of biomarkers, including BRCA1, P16 and p53, associated with the ovarian cancer (See Table 1; section 0019, 0048-0058).
Using biomarkers for diagnosing ovarian cancer is well-known and commonly practiced in the field. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two phase method taught by Kamei to concentrate the blood or serum samples from women suspecting having ovarian cancer to detect IGFBP-1, VEGFR3, BRCA1, P16 and p53 as taught by Mor and Bader et al. with reasonable expectation because one clinician in the field would have been motivated to seek more accurate test results, i.e. using two phase system, in detecting the known ovarian biomarkers. The two phase system has been proved workable and provides much more concentrating power, e.g. 10-100 fold, in detecting various biomarkers in a biological samples. Thus, applying the two phase systems to the above recited five biomarkers would have been within reasonable expectation of success to one ordinary skilled in the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 22-30 of U.S. Patent No. 10578616 (abbreviated 616’). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent 616’ recites the same two phase system including features of step (a)-(d) in concentrating analytes from a biological sample (e.g. bacteria see claim 30), and same .  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9823247 (abbreviated 247’). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent 247’ recites the same two phase system including features of step (a)-(d) in concentrating analytes from a biological sample (e.g. claim 13 and 28), and same components of surfactant, salt, polymer used in the system. Although patent 247’ does not explicitly teach followed up immunoassay, it would have been prima facie obvious to one ordinary to do so after concentrating the analytes (e.g. 50-fold higher) in the two phase system. From claim 13 and 28, the concentrated samples need to be analyzed for diagnosis purpose.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10359423 (abbreviated 423’). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent 247’ recites the same two phase system including features of step (a)-(d) in concentrating analytes from a biological sample (e.g. claim 21-22), and same components of surfactant, salt, polymer used in the system. Although patent 423’ does not explicitly teach followed up immunoassay, it would have been prima facie obvious to one ordinary to do so after concentrating the analytes (e.g. 50-fold higher) in the two phase system. From claim 21 and 22, the concentrated samples need to be analyzed for diagnosis purpose.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10006911 (abbreviated 911’). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent 247’ recites the same two phase system including features of step (a)-(d) in concentrating analytes from a biological sample (e.g. claim 23), and same components of surfactant, salt, polymer used in the system. Although patent 911’ does not explicitly teach followed up immunoassay, it would have been prima facie obvious to one ordinary to do so after concentrating the analytes (e.g. 50-fold higher) in the two phase system. From claim 23, the concentrated samples need to be analyzed for diagnosis purpose.  

Claim 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16642910 (reference application as 910’). Although the claims at issue are not identical, they are not patentably distinct from each other because application 610’ (as a species to current genus) recites using the same two phase system in concentrating pathogens in a biological sample and same components of surfactant, salt, polymer used in the system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16642918 (reference application as 918’). Although the claims at issue are not identical, they are not patentably distinct from each other because application 918’ (as a species to current genus) recites using the same two phase system in concentrating carcinogenic bacteria in a biological sample and same components of surfactant, salt, polymer used in the system.


					Conclusion 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641